Citation Nr: 0028099	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. In December 1989, the RO denied service connection for 
PTSD.  The veteran did not appeal that decision.  

2. The evidence received subsequent to the unappealed 
December 1989 RO decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the December 1989 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for PTSD is well 
grounded. 38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (effective prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304 (f) (1999).

The evidence of record at the time of the December 1989 
decision by the RO, which denied service connection for PTSD 
may be briefly summarized. 

The veteran's service administrative records show that he was 
stationed in Vietnam from September 1971 to April 1972.  His 
initial military occupational specialty (MOS), while in 
Vietnam was 62F30, crane operator.  He was initially assigned 
to the 870th transportation company.  In February 1972, his 
MOS was changed to 57A10, duty soldier and 11B10, rifleman.  
It is noted that this latter assignment, rifleman, is a 
combat MOS.  He was reassigned to Company D of the 87th 
infantry.  In late March he was again reassigned to Company E 
of the 50th infantry and his MOS was once again changed, back 
to that of a crane operator, 62F20.  He returned to the 
continental United States in April 1972.  

The service medical records reflect that the veteran was 
hospitalized in August 1972 after sustaining a gunshot wound 
the right shoulder when he reportedly was shot by an assailant 
during an argument.  In December 1972 it was reported that the 
veteran had been seen at the mental health clinic.  He was 
waiting for a medical discharge for the gunshot wound to the 
right shoulder.  The waiting period was causing anxiety and 
depression, more than usual.  

The veteran was hospitalized at a VA facility in February and 
October 1985 for PTSD.  A VA psychiatric examination was 
conducted in June 1986.  At that time the veteran reported 
that he was in combat during his tour in Vietnam.  The 
diagnosis was PTSD.

In November 1986 the RO denied service connection for PTSD.  
At that time the RO determined that there was insufficient 
evidence of an objective stressor to support a grant of 
service connection for PTSD.  Following the receipt of a 
notice of disagreement the veteran was furnish a statement of 
the case in March 1989.  He did not perfect an appeal.  
Accordingly the November 1986 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

The veteran was hospitalized at a VA facility in October 1989.  
The discharge diagnoses included PTSD.  In December 1989, the 
RO denied service connection for PTSDF.  The RO, in effect, 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
that decision, which is now final. 38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by the 
submission of new and material evidence.  38 C.F.R. § 3.156(a) 
(19998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The United Stated Court of Appeals for Veterans Claims (Court) 
has held that evidence received subsequent to the last final 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran subsequently submitted statements during 1995 in 
which he identified additional stressors and provided more 
specific information.  A VA examination report dated in March 
1999 contains a diagnosis of PTSD base don these stressors.

To summarize, the Board is of the opinion that the newly 
received evidence satisfies the criteria as set forth in the 
in the Hog case.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is reopened. 

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991). If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation. Robinette v. Brown, 8 
Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995). If the claimant has not presented a well- 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

In an August 1995 statement, the veteran related that his 
company, Company D of the 87th infantry, had been stationed 
in Danang, Vietnam, where they were subjected to a great deal 
of mortar and sniper fire.  His stated that, on one occasion, 
he deployed with his squad, made contact with the enemy, and 
engaged in a fire fight that resulted in the wounding of a 
soldier for which the veteran stated that he felt 
responsible.  

In June 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), responded to a request for stressor 
verification made to them by the RO.  They indicated that 
they were unable to document attacks at Danang from February 
15, to March 30, 1972, but that U.S. Army records indicated 
that attacks did occur at Danang during the Vietnam tour 
dates provided by the veteran.  In March 1999 a VA 
examination revealed a diagnosis of PTSD based in the 
reported stressors.  Based on this evidence, the Board finds 
that the claim is well grounded.

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.


REMAND

As indicated above, the Board has determined that the 
veteran's claim for service connection for PTSD is well 
grounded.  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

The Court also held in West that a psychiatric examination 
for the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

The veteran stated that he was a member of Company D of the 
87th infantry, had been stationed in Danang, Vietnam, where 
they were subjected to a great deal of mortar and sniper 
fire.  His stated that, on one occasion, he deployed with his 
squad, made contact with the enemy, and engaged in a fire 
fight that resulted in the wounding of a soldier for which 
the veteran stated that he felt responsible.  The soldier's 
name was "[redacted]".  He also indicated that the commanding 
officer and a driver had been injured by friendly fire.

In June 1997 USASCRUR was unable to verify the attacks at 
Danang from February 15, to March 30, 1972.  It that U.S. 
Army records indicated that attacks did occur at Danang 
during the Vietnam tour dates provided by the veteran. 
USASCRUR also stated that morning reports could be used to 
verify wounded in action.  The record does not indicate that 
the morning reports were reviewed.  

During his hearing at the RO in August 1995, one of the 
incidents discussed as a stressor was the non-combat gunshot 
wound to the right shoulder, a disability which is service 
connected.  

The service medical records indicate that he was seen at the 
mental health clinic in November 1972 for depression and 
anxiety.  This record is not on file.

The Board finds that additional development is required in 
this matter.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include to the 
extent possible the exact dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events, to include the 
date when his commanding officer and his 
driver were wounded.  

He should be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  He should be asked to 
furnish the dates he received treatment 
at the mental health clinic during 
service.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his psychiatric 
illness.

3.  If additional pertinent information 
is received, the RO should request 
USASCRUR to verify the pertinent 
stressors as reported by the veteran.

4.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search of the morning reports 
for causalities, to include from the last 
week in February 1972 through the first 
10 days of March 1972 when Mr. "[redacted]" 
was shot.  

The NPRC should also be requested to 
conduct a search for additional medical 
records, specifically treatment records 
at the Mental Hygiene Consultation 
Service, Irwin Army hospital, Ft. Riley, 
where he received treatment beginning in 
November 1972.

5.  The RO should make a determination as 
to whether the veteran was engaged in 
combat and indicate what stressors are 
verified.

6.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  The examiner is to be in informed 
that the non-combat gunshot wound to the 
right shoulder is verified.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatric examiner 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors. A complete 
rational of any opinion expressed should 
be included in the examination report.

When the requested development is fully completed, the RO 
should readjudicate the veteran's claim.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action unless he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
      Veterans' Law Judge
	Member, Board of Veterans' Appeals



 

